310 So. 2d 360 (1975)
Felio CRUZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 74-1230.
District Court of Appeal of Florida, Third District.
March 11, 1975.
Rehearing Denied April 22, 1975.
Phillip A. Hubbart, Public Defender and Mark King Leban, Asst. Public Defender, and Arthur R. Riccio, Jr., Legal Intern, for appellant.
Robert L. Shevin, Atty. Gen., and Linda C. Hertz, Asst. Atty. Gen., and Elliot H. Scherker, Legal Intern, for appellee.
Before BARKDULL, C.J., PEARSON, J., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
By this appeal the appellant seeks reversal of a judgment of conviction for robbery. The contentions presented by the appellant have been considered in the light of the record, briefs and argument, and we hold no reversible error has been shown. The defendant's motion for acquittal, claiming insufficiency of the evidence, was properly denied. The trial court's denial of defendant's motion to suppress the evidence of identification, because of the manner in which a preliminary identification was made from photographs was not *361 harmful error. The appellant's argument that his attorney was improperly restricted in cross-examination is not borne out by the record. The court did not commit error in denying a jury charge requested by the defendant relating to the subject of identification. The requested charge was not a correct statement of the law, and the subject matter was covered in other charges given by the court.
Affirmed.